Opinion issued January
27, 2011




 





     
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00491-CV
____________
 
TECHCORR USA MANAGEMENT, L.L.C., Appellant
 
V.
 
CYNTHIA DAVIS, Appellee
 
 
 

On Appeal from the 157th District Court 
Harris County, Texas
Trial Court Cause No. 2008-26977
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed April 16, 2010.  On September 2, 2010, the parties filed a
joint motion to dismiss the appeal, stating the parties have settled the case. See Tex.
R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Justices Keyes, Sharp, and Massengale.